DETAILED ACTION
	This action is responsive to 01/04/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Patent 10,665,174 B2).
Regarding claim 1, Park discloses a source driver (data driver 12-see fig. 3) comprising: a normal channel connected to pixels of a display panel (see, for example, fig. 7A, wherein channel 1 is connected via switch M1); a floating channel under no-load (see fig. 7A, wherein channel 2 is a floating with switch M2 open); and a sampling circuit configured to sample signals of the normal channel and the floating i.e., sensing capacitor Cx and the sampling switch SW2 together constitute a sampling circuit for sampling a source voltage of the driving transistor DT stored in the sensing capacitor Cx-see figs. 6 and 7C with description in [col. 7, ll. 37-44]), wherein the source driver provides a first reference voltage to the floating channel in a first period in which characteristics of the pixels are sensed (see figs. 6 and 7A with description in [col. 7, ll. 10-21], wherein in the programming period Tpg, first transistor ST1 is turned on to supply a sensing data voltage Vdata output from a first digital-to-analog converter DAC1 to a first node, and an initialization switch SW1 and a second transistor ST2 are turned on to supply an initialization voltage Vpre (herein, first reference voltage) to a second node N2 while sampling switch SW2 is off).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yoon et al. (US Patent 8,988,329 B2), hereinafter Yoon.
Regarding claim 9, Park discloses a source driver (data driver 12-see fig. 3) comprising: a sampling circuit configured to sample a signal of a multi-channel (i.e., sensing capacitor Cx and the sampling switch SW2 together constitute a sampling circuit for sampling a source voltage of the driving transistor DT stored in the sensing capacitor Cx-see figs. 6 and 7C with description in [col. 7, ll. 37-44]) comprising a normal channel (see, for example, fig. 7A, wherein channel 1 is connected via switch M1) and a floating channel (see fig. 7A, wherein channel 2 is a floating with switch M2 open) and provide a sampling signal (i.e., signal provided to the analog-to-digital converter (ADC)-see fig. 3); and the analog-to-digital converter configured to convert the sampling signal into digital data (i.e., ADC-see fig. 3), wherein the source driver provides a first reference voltage to the floating channel in a first period in which characteristics of pixels of a display panel are sensed through the normal channel (see figs. 6 and 7A with description in [col. 7, ll. 10-21], wherein in the programming period Tpg, first transistor ST1 is turned on to supply a sensing data voltage Vdata output from a first digital-to-analog converter DAC1 to a first node, and an initialization switch SW1 and a second transistor ST2 are turned on to supply an initialization voltage Vpre (herein, first reference voltage) to a second node N2 while sampling switch SW2 is off).
Park does not appear to expressly disclose a multiplexer configured to output the sampling signal to an analog-to-digital converter in a preset sequence.
Yoon is relied upon to teach a multiplexer configured to output the sampling signal to an analog-to-digital converter in a preset sequence (see, for example, fig. 9, which illustrates a data driver that includes a MUX/scaler 46 that sequentially selects measured voltages output from n sample and hold (S/H) circuits 14, and outputs the sample voltages to an analog-digital-converter (ADC 16)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of .
Allowable Subject Matter
Claims 2-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches the limitations in the aforementioned claims.
The closest reference is Shin et al. (US Patent 11,037,492 B2) teaches a display driver (data driver) that may be configured to sense one of odd channels and even channels, wherein unsensed channels are floated, and wherein the floated channels may have an effect on sensing operations of adjacent channels of the driver because they may cause interference (e.g., noise or coupling) with the adjacent channels, and wherein a common electrode (COM) is used as a common power line for reducing the coupling capacitance and noise by preventing floating of an unselected input stage of multiplexers (MUX1 to MUX3) of the display driver. However, Shin fails to teach or suggest any of the limitations recited in claims 2-8 and 10-15.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argued (see Remarks, pg. 5-7) that reference Park fails to teach or otherwise suggest a “sampling circuit configured to sample signals of the normal channel and the floating channel”. Applicant argued that “the alleged teaching of Park that is identified by the Office Action (e.g., “a sampling circuit for sampling a source voltage of the driving transistor DT stored in the sensing capacitor Cx”) is not what is claimed in independent claim 1 … as would be appreciated by one of ordinary skill in the art, sampling a source voltage of a driving transistor stored in a sensing capacitor does not teach or otherwise suggest sampling signals of a normal channel and sampling signals of a floating channel, as required by the instant claims”, Applicant concluded.
The Examiner respectfully disagrees for at least the following reasons: The driving transistor DT of the first transistor P1 is associated with the first channel CH1 (normal channel), and the driving transistor DT of the second pixel is associated with the second channel CH2 (floating channel), and therefore, a source voltage of the driving transistor (for either the normal or floating channel), based on broadest reasonable interpretation (BRI), can be construed as a signal of the normal channel or a signal of the floating channel respectively. If Applicant believes otherwise, then Applicant should amend the claims to properly reflect what Applicant believes constitutes “sampling signals of a normal channel and signals of a floating channel”.
Applicant further argues that indeed, sampling a single source voltage inherently cannot be taken to disclose sampling signals of a first channel and signals of a second channel, let alone taken to disclose the specific sampling of a normal channel and a sampling signal, as is required by the instant claims. The Office Action offers no clarification and advances no theory as to how (or why) one of ordinary skill in the art would allegedly understand Park's disclosure of sampling a source voltage of a driving transistor stored in a sensing capacitor to teach the specific claim language of a sampling circuit configured to sample signals of a normal channel and a floating channel. This is improper and for at least this reason alone, Applicant respectfully submits that the § 102 rejection of independent claim 1 should be withdrawn. Moreover, the Office Action at p. 2 earlier stated (with reference to Park FIG. 7A) that Park's "channel 1 [] connected via switch Ml" discloses the claimed 'normal channel' and that Park's illustrated "channel 2 [] floating with switch M2 open" discloses the claimed 'floating channel.' Having made this alleged identification of the claimed normal channel and floating channel, the Office Action at p. 3 is then entirely silent as to how Park's disclosure of sampling a source voltage of the driving transistor DT stored in the sensing capacitor Cx allegedly teaches the claimed sampling circuit configured to sample signals of a normal channel and a floating channel. 
In other words, the Office Action is silent with respect to how or why the combination of Park's sensing capacitor Cx and sampling switch SW2 is allegedly understood to teach or otherwise disclose sampling signals of Park's channel 1 and signals of Park's channel 2, as would be required under independent claim 1. Applicant respectfully submits that the Office Action's silence as to how or why the combination of Park's sensing capacitor Cx and sampling switch SW2 is alleged to "sample signals of a normal channel and a floating channel" is because one of ordinary skill in the art would not read Park as teaching such. Accordingly, for at least this reason, Applicant respectfully submits that the §102 rejection of independent claim 1 is improper and should be withdrawn.
The Examiner again respectfully disagrees for at least the following reasons: As shown in for example, fig. 7A, the sampling circuit is connect to both channels (CH1 and CH2) via a second transistor ST2 (which is available in both the first pixel P1 and the second pixel P2), and as shown in fig. 7A, the transistor ST2 in both pixels is controlled by the same signal (SEN), i.e., the sampling circuit is associated with both the first channel (CH1 and CH2) via the second transistor ST2.
Finally, Applicant argued “Regardless of whether the Office Action's statement that Park's "sensing capacitor Cx and the sampling switch SW2 together constitute a sampling circuit" is correct (which Applicant contends it is not, as described above), the point is moot. One of ordinary skill in the art would appreciate that Park neither teaches nor suggests a source driver comprising a sampling circuit, let alone a source driver comprising a sampling circuit configured to sample signals of a normal channel and a floating channel, as is required by independent claim 1. Accordingly, for at least this reason as well, Applicant respectfully submits that the §102 rejection of independent claim 1 is improper and should be withdrawn.”
The Examiner respectfully disagrees for at least the following reasons: The sampling switch SW2 is disposed within a data (source) driver 12, and even though the capacitor Cx is outside the data driver 12, the capacitor is only a passive element and so the sampling circuit can reasonably be construed as being part of the source driver circuit. Furthermore, the Examiner contends that whether or not the sampling circuit is located within the data driver is not relevant in so far as it performs the same function. . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627